By the Court.
This is an action of contract on two promissory notes purporting to be signed by the two defendants, who are husband and wife. One of the plaintiffs testified that he lent to the husband two sums of $1,000 each; that he declined to take promissory notes signed by the husband alone but required the signature of the wife; that the husband after signing the notes in his presence took the notes, which then had only the husband’s signature on them, and shortly thereafter presented them to the plaintiff in the form in which they were offered in court, with the statement that the signature of the wife had been put upon the notes by her; and that thereupon the money was advanced. The plaintiffs called both defendants as witnesses. The husband testified that he signed his wife’s name to the note without any authority from her and without attempting to disguise his handwriting or imitate that of his wife. The wife testified that the writing of her name on the notes was not her signature and that she did not authorize her husband to write her name. While she was on the witness stand she wrote her signature on a piece of paper, which was received in evidence. No other evidence was introduced.
The only exception is to the refusal by the trial judge to direct a verdict in favor of the wife. There was no error of law in this denial. The notes, together with the genuine signature of the defendant wife made in the presence of the jury, were enough to warrant a finding in favor of the plaintiff. It is not necessary that any expert evidence be introduced. The jury themselves on comparison of the genuine signature with the signatures on the notes might use their own judgment. Whalen v. Rosnosky, 195 Mass. 545. Noyes v. Noyes, 224 Mass. 125, 130. Levi v. Rubin, 241 Mass. 40. The plaintiffs were not bound by the testimony of the defendants simply because they called them as witnesses.

Exceptions overruled.